                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                  Plaintiff,                            4:17CR3121


      vs.
                                                          ORDER
SAMUEL TURNER,


                  Defendant.




       IT IS ORDERED that the defendant’s motion for return of property post trial
(Filing no. 151) is denied as premature.

      Dated this 20th day of December, 2019.

                                            BY THE COURT:


                                            Senior United States District Judge
